DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Formal Matters
Applicant’s amendment and response filed 8/24/2021, which amended claim 1, has been entered.  Claims 1, 2, 4, 5, 12, 14, 15, 18, 20, 21 and 23 are pending.  Claims 3, 6-11, 13, 16, 17, 19, 22 and 24 were previously cancelled.  Claims 1, 2, 4, 5, 12, 14, 15, 18, 20, 21 and 23 are being examined on the merits.  References not included with this Office Action can be found in a prior Action.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 2, 4, 5, 12, 14, 15, 18 and 20 remain rejected under 35 U.S.C. § 103(a) as being unpatentable over Kim et al. (FEMS Microbiology Letters, Vol. 234, pp. 177-183; electronically available 3/30/2004; cited in the IDS dated 6/19/2012), taken in view of Lam et al. (U.S. Patent No. 5,496,547; 1996), Anderson et al. (U.S. Patent No. 6,074,638; 2000), Beydon et al. (Journal of Biomolecular Screening, Vol. 5, No. 1; pp.13-21; 2000) and Berquist et al. (Extremophiles, Vol. 13, pp. 389-401; electronically available 3/20/2009; cited in the IDS dated 4/24/2014).  
Regarding amended claim 1, Kim teaches a method of selecting a microorganism having antagonistic activity against a plant pathogen.  Kim teaches that Colletotrichum lagenarium, Fusarium graminearum, Didymella bryoniae, Colletotrichum gloeosporioides, Pythium ultimum, Phytophthora capsici and Monosporascus cannonballus (i.e., a plant pathogen that is a fungus instantly claimed) were incubated and maintained on potato dextrose agar (PDA) (page 178, column 1, paragraph 2).  Kim teaches a multitest platform screening and identification assay of antagonistic bacteria against a pathogenic plant Colletotrichum lagenarium (a plant pathogen fungus) was measured (page 178, column 2, paragraph 2).  
Further, Kim teaches that the antifungal spectrum of a purified antifungal protein from the selected isolate was shown to exhibit antifungal activity against phytopathogenic fungi (e.g., Fusarium graminearum and Colletotrichum lagenarium; page 178, column 2, paragraph 3, to page 179, column 2, paragraph 3; i.e., the microorganism is an antagonist to Fusarium graminearum).  
Regarding amended claim 1 and claims 2, 4 and 5, Kim teaches that soil samples (plurality of microbial samples from a natural environment; over 250 bacteria isolated from soil; a mixture of two or more isolated microorganisms) were suspended in PBS and then serially diluted (a plurality of samples tested; page 178, column 2, paragraph 2; page 179, column 2, paragraph 2).  
Regarding amended claim 1 and claim 14, Kim teaches that the diluted samples were incubated on LB agar for 1 day and the bacterial antagonistic isolates (sorting the microbial samples into single cells or sub-populations of cells; i.e., isolated cultures of microorganisms) were obtained (page 178, column 2, paragraph 2; i.e., isolated cultures of microorganisms derived from natural environments).  The plant pathogen Colletotrichum lagenarium (i.e., plant pathogen fungus) was inoculated on both sides of PDA plates (separate compartment, a petri dish, capable as acting as a receptacle and on a solid medium) and then incubated for 2 days.  
Kim teaches that the isolated bacterial isolates (i.e., isolated cultures of microorganisms derived from natural environments) were streaked in the center 60 mm away from the fungus (i.e., the plant pathogen comprises cells as a layer on the surface 
Regarding amended claim 1 and claim 15, Kim teaches that inhibition of mycelial growth in millimeters was measured after further incubation for 5 days (a growth inhibition zone; assessing the presence of the inhibition zone; page 178, column 2, paragraph 2).  Among the isolates, one strain showing the strongest activity was selected (page 178, column 2, paragraph 2; i.e., an isolated culture of microorganisms derived from natural environments).  
Regarding claim 18, Kim teaches that to identify the bacterial strain, gram staining, a catalase test, morphology and carbon source utilization patterns were assayed (taxonomic classification; page 178, column 2, paragraph 2).  The selected antagonistic bacterial strain was identified according to the methods described in standard reference manuals (taxonomic classification; page 178, column 2, paragraph 2). 
Regarding amended claim 1, although Kim teaches one version of an assay format to screen microorganisms having antagonistic acidity against a plant pathogen, Kim does not explicitly teach the assay format where plant pathogens comprised on a solid medium are in simultaneous direct physical contact with the microbial sample to cause direct interaction between the microbial sample and plant pathogen.
Further, regarding amended claim 1 and claim 12, Kim does not explicitly teach that the multitest platform comprises at least 3 compartments, and that the compartments differ from other compartments by comprising a population of a different pathogens.
Additionally, with regard to amended claim 1, Kim does not teach obtaining a plurality of isolated cultures of microorganisms derived by separating a heterogeneous 
Regarding amended claim 1, Lam teaches methods in the identification of mutant strains of Pseudomonas which have improved biocontrol properties and are effective against plant pathogenic fungi (column 1, lines 5-8).  Lam also teaches that a library of approximately 10,000 different Pseudomonas mutants (microbial samples) were generated and tested for their ability to inhibit growth of the fungus Neurospora in vitro (column 2, lines 61-64; i.e., isolated cultures of microorganisms).  Mutants were isolated which produced antifungal clearing zones which were distinctive from wild-type (column 2, lines 64-66; i.e., isolated cultures of microorganisms).  
Lam further teaches a method for the isolation of novel biocontrol strains comprising the steps of creating a library of Pseudomonas mutant strains, testing the mutants for their ability to inhibit the growth of a test fungus such as Neurospora in vitro, comparing the zones of clearing in the test fungus produced by wild-type non-mutant and mutant strains, selecting mutants (i.e., isolated cultures of microorganisms) which produce zones of clearing which are distinctive from the zones of clearing of the wild-type non mutant strain and then further selecting these isolated mutants (i.e., isolated cultures of microorganisms) for their biocontrol properties on plant pathogenic fungi using biocontrol tests which are well known in the art (column 3, lines 52-64).  
Lam teaches screening mutants for in vitro fungal inhibition activity, where individual Pseudomonas mutants (microbial samples; i.e., isolated cultures of microorganisms) were spotted on to culture agar plates in ordered arrays (column 6, lines 10-11; Example 5).  Resuspended mycelia fragments of Neurospora crassa were applied Pseudomonas colonies, where zones of clearing were observed (column 6, lines 13-17; Example 5).  Pseudomonas mutants which produced zones of clearing which were either larger or visibly different than those of the wild-type parent were selected (column 6, lines 17-20; Example 5; i.e., microbial samples comprised on a solid medium are in simultaneous direct physical contact with the plant pathogen to cause direct interaction between the microbial sample and plant pathogen).  Parent zones of clearing had a central clear core and outer concentric zone which formed a near linear gradient from clear on the inside to indistinguishable from the mycelial background on the outside (column 6, lines 20-23; Example 5).  
In view of the above, Lam teaches that it was known in the art to provide alternative assay methods for screening microbial samples (i.e., isolated cultures of microorganisms derived from natural environments) for antagonistic activity against plant pathogens (i.e., a fungus), where upon application of microbial samples and plant pathogen to the solid media, there is direct interaction between the microbial samples and the plant pathogen.
Anderson teaches methods and compositions for biological control of plant diseases using suppressive avirulent strains of Streptomyces spp. to control disease (Abstract).  Anderson teaches that mutants of the suppressive Streptomyces strains are provided that have an enhanced ability to inhibit plant pathogenic microorganisms where an enhanced ability to inhibit plant pathogenic microorganisms includes those mutants that inhibit at least one more plant pathogenic microorganism than the parent wild-type strain (column 9, line 63, to column 10, line 5). 
Streptomyces strains (column 10, lines 6-10 and 20-21; i.e., isolated cultures of microorganisms).  Prior to screening, a 2% water agar plate was inoculated with a lawn (i.e., a layer) of a pathogenic strain of S. scabies (strain RB4), V. dahliae or V. albo-atrum (column 28, lines 22-24; i.e., a culture medium is layered with a pathogenic cell layer). 
Anderson teaches that single colonies (i.e., isolated cultures of microorganisms) are screened for antibiotic production using a plate assay where one or more mutant colonies can be spotted on a lawn of a pathogenic microorganism along with the parent wild type strains (column 10, lines 24-27).  Strains that produce about 20 to 1000% more antibiotic than the parental wild type strain as measured by a zone of inhibition are selected (column 10, lines 27-30; i.e., microbial samples are in simultaneous direct physical contact with a plant pathogen comprised on a solid medium (plant pathogen lawn) to cause direct interaction between the microbial sample and plant pathogen).  Anderson teaches that by using this method, more than 90 avirulent and suppressive Streptomyces strains were isolated (column 28, lines 35-36).
As with the Lam method, in view of the above, Anderson teaches that it was known in the art to provide alternative assay methods for screening microbial samples for antagonistic activity against plant pathogens, where Anderson teaches an assay with an alternative layering order that upon application of microbial samples to a plant pathogen that is on a solid media (a lawn, a layer of pathogenic bacteria on a solid medium), there 
Beydon teaches that high throughput screening (HTS) has been implemented for microbiological screens via the integration and robotization of such screens (page 13, column 1, paragraph 1).  Microbial screens are of different types, where the most familiar is the use of bacteria and fungi in the search for antibiotics (page 13, column 1, paragraph 2).  Beydon provides non-limiting examples of six microbiological assays or assay types used for microbiological screening (page 13, column 2, paragraph 1).  For bacterial screens, Beydon teaches a primary screen for testing antibacterial activity of compounds through a diffusion experiment in agar medium, where the medium was seeded by an overflow technique with two gram-positive and two gram-negative strains (page 13, column 2, paragraph 2).  Compounds were spotted simultaneously onto the surface of the medium (page 13, column 2, paragraph 2).  After overnight incubation, inhibition zone diameters were measured according to a protocol derived from minimum inhibitory concentration determinations of antibiotics (page 13, column 2, paragraph).  
Beydon teaches that the preparation of Petri dishes and compound distribution can be run either as simultaneous or successive operations (page 15, column 2, paragraph 1).  Beydon teaches a system that uses square Petri dishes (120 X 120 mm), microtiter plates or deepwell plates of 96- or 384-well format (page 15, column 2, paragraph 3). 
In view of the above, since Beydon teaches the use of petri dishes, 96-well or 384-well plates, it would have been within the purview of one of ordinary skill in the art to vary the compartments to at least three compartments since it was known that 384-well, 96-well or 1-well (petri dish) formats were available.

Beydon teaches that the system transfers 80 or 320 compounds simultaneously to the agar plates needed using a 96 or 384 plate replicator (page 16, column 2, paragraph 1), where a user interface allows selection of an assay, plate type, locations (well positions for 96 or 384 well plates are defined), and run type (plate preparation and/or compound distribution; page 16, column 2, paragraphs 1 and 2; i.e., the plates have different compartments where different pathogens can be contained).  
With regard to amended claim 1, Berquist teaches flow cytometry (FCM) is increasingly being used for the examination of individual cells from environmental samples, where it has been useful in the isolation of both culturable and non-culturable bacteria present in environmental samples (page 389, Abstract).  For cell sorting, applications of FCM within microbiology are expanding and include, among others, the isolation of rare pathogens from the environment, recovery of rare uncultivated microorganisms from terrestrial environments, screening approaches for selection of viable mutants—mutant libraries, or strain selection in industrial microbiology (page 390, column 2, paragraph 3, to page 391, column 1, paragraph 1).  

Berquist teaches capturing the uncultivated majority through culture-dependent routes are also coming to the forefront in microbiology (page 396, column 2, paragraph 5).  Flow cytometry strategies for the elucidation of heterogeneity within complex microbial populations are through monitoring the physiological or functional aspects of target populations (page 396, column 2, paragraph 5).  Berquist teaches novel cultivation-dependent strategies that rely on FACS have now emerged as high-throughput solutions to cultivating large numbers of undescribed species (page 397, column 2, paragraph 2).  Berquist teaches flow cytometry has been applied successfully to the detection of rare cells in the environment (page 398, column 2, paragraph 2).  In view of the above, Berquist teaches that it was known in the art of utilizing flow cytometry to obtain a plurality of isolated cultures of microorganisms by separating a heterogeneous mixture of microbial cells from a natural environment into sub-populations of cells.

A person of ordinary skill in the art would have been further motivated to add the automated high throughput screening assays with multi-well formatting of Beydon to the assays of Kim, Lam and Anderson, since Kim, Lam and Anderson teach a multitest technique to isolate, prepare and test potential plant pathogen antagonists via direct interaction between microbial sample and plant pathogen in various layer formats, and Beydon details aspects of automating the process which includes pathogen plate preparation (including direct sample and test contact) and potential multi-plate and well layouts.  
A person of ordinary skill in the art would have been additionally motivated to add to the multitest methods of Kim, Lam, Anderson and Beydon, the flow cytometry techniques of Berquist, since Kim, Lam, Anderson and Beydon teach automated multi-plate formatted multitest techniques to isolate, prepare and test potential plant pathogen antagonists via direct interaction between the microbial samples and the plant pathogen, while Berquist teaches that it was known in the art of the utilization of flow cytometry to 
A person of ordinary skill in the art would have had a reasonable expectation of success in using the assay format to screen plant pathogens of Lam and Anderson for the plating assay format of Kim, since doing so would provide an advantage to the Kim assay by allowing multisampling assays against plant pathogens where direct interaction between microbial samples and plant pathogen can be observed on a broader testing regimen utilizing alternative assay layering formats.
A person of ordinary skill in the art would further have had a reasonable expectation of success in adding such automated high throughput screening multi-well formatting of Beydon to Kim, Lam and Anderson since the above references are all involved in cell biology, microbiology and microbiological analytics and such additions would improve the Kim, Lam and Anderson processes to be a high throughput and allow for various high throughput sample analyses and eventual selection and further characterization of new plant pathogen antagonists based on alternative assay format arrangements.
A person of ordinary skill in the art would have had an additional reasonable expectation of success in adding to the multitest methods of Kim, Lam, Anderson and Beydon, the flow cytometry techniques of Berquist, since the above references are all involved in cell biology, microbiology and microbiological analytics and would provide potential enhanced isolation techniques such as FACs systems that can enrich cells or cell populations for eventual assay screening or further characterization.  

In light of the above, it is further noted that it would have been within the purview of one of ordinary skill in the art to modify what is layered on the surface of the solid medium with regard to the microbial samples and plant pathogen (i.e., the sample is layered on the pathogen or the pathogen is on the microbial sample) as taught in Kim, Lam, Anderson, Beydon and Berquist (above) since this would be merely rearrangement of parts as an obvious matter of design choice that would have been obvious to one of ordinary skill in the art (MPEP § 2144.04(VI)(C)).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Response to Arguments

Applicant’s arguments have been fully considered and found not persuasive.  The response to arguments from the Office Actions dated 2/25/2021, 10/14/2020, 5/13/2020 
In view of the above, Applicant reiterates previous arguments, among those concerning that the cited references do not teach simultaneous direct physical contact between the fungal plant pathogen and the isolated cultures of microorganisms (Reply, page 7).  Applicant’s argument is not persuasive since as noted in the above rejection (and the previous rejections of record), it was known by several methods how to apply a test sample (i.e., microbial sample) to a tested material (i.e., plant pathogen on a solid medium) within an assay, that the configuration for the assay has alternative formats and that is known in the art that an assay format can include application techniques where there is direct interaction between a test sample and a tested material. 
With regard to Applicant’s argument concerning Lam and Anderson (Reply, pages 7-9), they have been fully considered and found not persuasive.  It is noted that in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.
In view of the above, Applicant reiterates arguments from the McCann Declaration (filed 3/17/2020), in conjunction with the individual arguments concerning Lam and Anderson, to argue that a person of ordinary skill in the art would not reasonably expect to yield results by the claimed invention (Reply pages 10-11).  The above arguments are not persuasive since the fact that Applicant has recognized another advantage which Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. 
Further, MPEP § 2144 (IV) indicates that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicant’s arguments are also not persuasive in view of the rationale above (expressly incorporated herein).  
As noted above and previously discussed, the combined teachings of Lam and Anderson in view of the other references teach that it was known in the art to provide alternative assay methods for screening microbial samples for antagonistic activity against plant pathogens, where Lam teaches one way of application of microbial samples and plant pathogen to the solid media, where there is direct interaction between the 
Further, with respect to the McCann Declaration (filed 3/17/2020), as noted such arguments were not persuasive in view of the rejection above, which supplies alternative assay layer formats that encompass the scope of the claims.  Such results would not be unexpected since it was known in the art to utilize alternative assay layer formats where a microbial sample is in simultaneous direct physical contact with a plant pathogen comprised on a solid medium (plant pathogen lawn) to cause direct interaction between the microbial sample and plant pathogen.  
As noted previously, it was known by several methods how to apply a test sample (i.e., microbial sample) to tested material (i.e., plant pathogen on a solid medium).  Kim provides one format with a configuration where the plant pathogen is layered on the agar, while among others, Lam provides an additional format where the configuration is opposite to Kim, while Anderson teaches a pathogenic cell layer (lawn) that is on a culture media (agar) where a microbial sample is in direct physical contact with the pathogenic cell layer as described in instant claim 1 (see the above rationales for obviousness; expressly incorporated herein).  
The issue here is that it was known in the art that the configuration for the assay has alternative layer formats which includes the plant pathogen is layered on the solid medium and that how the test sample is applied to the test material.  It is known in the art 
A person of ordinary skill in the art, would have the ability to utilize known assay formats and known application techniques, as indicated in the art and the provided rationales, to have direct interactions between a test sample (i.e., microbial sample) and a tested material (i.e., plant pathogen on a solid medium), or vice versa as discussed in the assay layer formats in the new rejection.    
With regard to Applicant’s mentioning of the Rupela, Hamelin and Shu references and their significance in the present Application (Reply, page 11), although they are not part of the rejection of record, they were provided as additional information with regard to assay formats (i.e. as noted below, additional information as to what is known in the art regarding alternative assay formats for screening microorganisms having antagonistic activity against plant pathogens).
With regard to Applicant’s argument concerning unexpected results based on the McCann Declaration (Reply, page 12), this is also found not persuasive for reasons of record.  
With regard to Applicant’s arguments concerning the third McCann Declaration (Reply, pages 12-14), this is not persuasive for reasons of record.  Such arguments were addressed in the response to arguments within the Non-Final Office Action dated 5/13/2020 (expressly incorporated herein).
As noted, the arguments were not persuasive in view of the rejection, which supplies alternative assay layer formats that encompass the scope of the claims.  Such results would not be unexpected since it was known in the art to utilize alternative assay 
Further, Applicant’s arguments are also not persuasive since as noted, Applicant has not provided any data from the specification that supports such an argument with regard to the unexpected results of false positives concerning the assay format in Lam.  Further, it is also noted that the provided reference from Declarant (i.e., Comby et al.) is also not persuasive since it does not teach the comparison of the format in claim 1 with respect to the format taught in Lam.  Also noted, the teachings in Anderson provides an additional assay format that encompasses the scope of claim 1 and therefore makes Applicant’s arguments moot.  It was known by several methods how to apply a test sample (i.e., microbial sample) to tested material (i.e., plant pathogen on a solid medium).  Kim provides one format with a configuration where the plant pathogen is layered on the agar, while among others, Lam provides an additional format where the configuration is opposite to Kim, while Anderson teaches a pathogenic cell layer (lawn) that is on a culture media (agar) where a microbial sample is in direct physical contact with the pathogenic cell layer as described in instant claim 1 (see the above rationales for obviousness; expressly incorporated herein).
As noted and reiterated here, it was known in the art that the configuration for the assay has alternative layer formats which includes the plant pathogen is layered on the solid medium and that how the test sample is applied to the test material. It is known in the art that an assay format can include application techniques where there is direct 
Additionally, with regard to Applicant’s further arguments with regard to Applicant’s unexpected results (i.e., the provided data from Tables 1 and 2 presented in the first Declaration from Mr. McCann), as noted previously, Applicant arguments concerning evidence of unexpected was weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention (MPEP § 716.02(c); see the Office Action dated 5/13/2020; expressly incorporated herein).  
As previously noted and reiterated here, Applicant’s unexpected results based on the provided data was not persuasive for reasons of record, where the data (i.e., the provided data from Tables 1 and 2 presented in the first Declaration from Mr. McCann) is not persuasive in view of the rejection above since the results discussed are not of both statistical and practical significance (MPEP § 716.02(b)(I)).  As noted, review of the data presented by Applicant, there is no concrete statistically significant data.  Applicant provided subjective criteria for designating what is considered a result of antagonism against a pathogen (e.g., “1” designates a strong response, “2” designates a measurable but weaker response, while “0” designates no response; where the response does not make sense with regard to ascending or descending order and potency).  There is no quantitative criteria as to what is a “weaker” response or “strong” response.  As noted in MPEP § 716.02(b)(I), it appears Applicant has not established “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”
In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness (MPEP § 716.02(c)).  As noted, given the strength of the prima facie obviousness showing above, the evidence of unexpected results was inadequate to overcome a final conclusion of obviousness.  Therefore, Applicant’s argument that the three McCann Declarations demonstrate that the claimed invention represents unexpected results (pages 14-15) is not persuasive in view of the above.
With regard to Applicant’s arguments concerning motivation and expectation for success (Reply, pages 15-16), Applicant’s argument is not persuasive since the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious (see the above paragraphs concerning Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) and MPEP § 2144 (IV)).  Applicant’s arguments are also not persuasive in view of the rationale above (expressly incorporated herein).  
Further, as noted previously, “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
Accordingly, the rejection has been maintained

Claims 1, 2, 4, 5, 12, 14, 15, 18 and 20 remain rejected under 35 U.S.C. § 103(a) as being unpatentable over Kim et al. (FEMS Microbiology Letters, Vol. 234, pp. 177-183; electronically available 3/30/2004; cited in the IDS dated 6/19/2012), taken in view of Lam et al. (U.S. Patent No. 5,496,547; 1996), Anderson et al. (U.S. Patent No. 6,074,638; 2000), Beydon et al. (Journal of Biomolecular Screening, Vol. 5, No. 1; pp.13-21; 2000), Berquist et al. (Extremophiles, Vol. 13, pp. 389-401; electronically available 3/20/2009; cited in the IDS dated 4/24/2014) and Bettiol, W. (World Journal of Microbiology and Biotechnology, Vol. 12, pp. 505-510; 1996).
The following rejection is in the alternative with respect to the elected species ((a) fungus, Acremonium alternatum, (b) plant pathogen, Fusarium graminearum and (c) environmental sample, soil samples).  
The teachings of Kim, Lam, Anderson, Beydon and Berquist, above, are herein relied upon.
Although Kim, Lam, Anderson, Beydon and Berquist teach the use of soil samples and that the plant pathogen, Fusarium graminearum was tested against the selected plant pathogen antagonist purified protein, the above references do not teach that the plant pathogen antagonist is Acremonium alternatum.
Bettiol teaches Acremonium alternatum controls coconut tar spot (Catacauma torrendiella and Coccostroma palmicola) (page 506, column 1, paragraph 2).  Acremonium alternatum was isolated from stromas of Coccostroma palmicola and Catucauma torrendiela (page 506, column 1, paragraph 2).  This antagonist was multiplied and sprayed on cultivated areas, where there was no natural occurrence of Acremonium alternatum (page 506, column 1, paragraph 2).  Three weeks after application, 80% of the stromas were colonized by Acremonium alternatum leading to a reduced development of the disease (page 506, column 1, paragraph 2).  In spite of the pathogen being present, no death of leaves and bunches occurred and satisfactory yields were obtained (page 506, column 1, paragraph 2). 
A person of ordinary skill in the art would have been motivated to add Acremonium alternatum from Bettiol to the assay platform of Kim, Lam, Anderson, Beydon and Berquist since Kim and Lam teach a multitest technique to isolate, prepare and test potential plant pathogen antagonists via direct interaction between microbial sample and plant pathogen, Beydon and Berquist detail aspects of automating the process (which includes pathogen plate preparation and potential plate and well layouts) including flow cytometry (FCM) for the examination and isolation of individual cells from environmental samples, while Bettiol teaches that Acremonium alternatum is a known plant pathogen antagonist.  
A person of ordinary skill in the art would have had a reasonable expectation of success in adding Acremonium alternatum from Bettiol to the assay platform of Kim, Lam, Anderson, Beydon and Berquist since the above references are involved in cell biology, microbiology and microbiological analytics, that techniques in selecting plant pathogen antagonists are known, high throughput assays for microbiological screens are known, and Acremonium alternatum is also a known plant pathogen antagonist.  Such additions 
It is additionally noted that in view of the above teachings, automating a manual activity by providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP § 2144.04(III)).
In light of the above, it is further noted that it would have been within the purview of one of ordinary skill in the art to modify what is layered on the surface of the solid medium with regard to the microbial samples and plant pathogen (i.e., the sample is layered on the pathogen or the pathogen is on the microbial sample) as taught in Kim, Lam, Anderson, Beydon and Berquist (above) since this would be merely rearrangement of parts as an obvious matter of design choice that would have been obvious to one of ordinary skill in the art (MPEP § 2144.04(VI)(C)).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Response to Arguments
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § (Reply, page 5), Applicant relies on arguments from the rejection based on Kim, Lam, Anderson, Beydon and Berquist (expressly incorporated herein), above, to argue this rejection.  Therefore, the response set forth above for the rejections based on Kim, Lam, Anderson, Beydon and Berquist, above, also applies to this rejection.

Claims 1, 2, 4, 5, 12, 14, 15, 18 and 20 remain rejected under 35 U.S.C. § 103(a) as being unpatentable over Kim et al. (FEMS Microbiology Letters, Vol. 234, pp. 177-183; electronically available 3/30/2004; cited in the IDS dated 6/19/2012), taken in view of Lam et al. (U.S. Patent No. 5,496,547; 1996), Anderson et al. (U.S. Patent No. 6,074,638; 2000), Beydon et al. (Journal of Biomolecular Screening, Vol. 5, No. 1; pp.13-21; 2000), Berquist et al. (Extremophiles, Vol. 13, pp. 389-401; electronically available 3/20/2009; cited in the IDS dated 4/24/2014) and Kasselaki et al. (European Journal of Plant Pathology, Vol. 115, pp 263-267; 2006).  
The following rejection is in the alternative with respect to the elected species ((a) fungus, Acremonium alternatum, (b) plant pathogen, Fusarium graminearum and (c) environmental sample, soil samples).  

Although the combined teachings of Kim, Lam, Anderson, Beydon and Berquist teach the use of soil samples and that the plant pathogen, Fusarium graminearum, was tested against the selected plant pathogen antagonist purified protein, the above references do not teach that the plant pathogen antagonist is Acremonium alternatum.
Kasselaki teaches that the spores of the hyperparasite Acremonium alternatum reduced powdery mildew infection by Leveillula taurica on greenhouse tomato (Abstract).  The effect was slightly increased when spores were applied killed, and therefore not due to direct parasitism (Abstract).  The effect was systemic, protecting untreated leaves above the treated ones (Abstract).  Spores killed by heat had more effect than when killed by UV, so the effect was presumably due to induction of host resistance by substances released when cells were heat killed (Abstract).  
A person of ordinary skill in the art would have been motivated to add Acremonium alternatum from Kasselaki to the assay platform of Kim, Lam, Anderson, Beydon and Berquist since Kim and Lam teach a multitest technique to isolate, prepare and test potential plant pathogen antagonists via direct interaction between microbial sample and plant pathogen, Beydon and Berquist detail aspects of automating the process (which includes pathogen plate preparation and potential plate and well layouts) including flow cytometry (FCM) to obtain a plurality of isolated cultures of microorganisms by separating a heterogeneous mixture of microbial cells from a natural environment into sub-populations of cells, while Kasselaki teaches that Acremonium alternatum is a known plant pathogen antagonist.  
Acremonium alternatum from Kasselaki to the assay platform of Kim, Lam, Anderson, Beydon and Berquist since the above references are involved in cell biology, microbiology and microbiological analytics, that techniques in selecting plant pathogen antagonists are known, high throughput assays for microbiological screens are known, and Acremonium alternatum is also a known plant pathogen antagonist.  Such additions would improve the Kim, Lam, Anderson, Beydon and Berquist platform process to be high throughput and allow for various high throughput sample analyses, eventual selection and further characterization of new or existing known plant pathogen antagonists via direct interaction between the microbial samples and the plant pathogen.  It is also known that it would have been within the purview of one of ordinary skill in the art to utilize the above teachings and apply them within a high throughput assay and test known plant pathogen antagonists against pyramided microbiological test samples (e.g., from soil isolates) to see if existing known plant pathogen antagonists show antagonism against other plant pathogens. 
It is additionally noted that in view of the above teachings, automating a manual activity by providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP § 2144.04(III)).
In light of the above, it is further noted that it would have been within the purview of one of ordinary skill in the art to modify what is layered on the surface of the solid medium with regard to the microbial samples and plant pathogen (i.e., the sample is layered on the pathogen or the pathogen is on the microbial sample) as taught in Kim, 
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Response to Arguments
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § (Reply, page 5), Applicant relies on arguments from the rejection based on Kim, Lam, Anderson, Beydon and Berquist (expressly incorporated herein), above, to argue this rejection.  Therefore, the response set forth above for the rejections based on Kim, Lam, Anderson, Beydon and Berquist, above, also applies to this rejection.

Claims 21 and 23 remain rejected under 35 U.S.C. § 103(a) as being unpatentable over Kim, Lam, Anderson Beydon and Berquist, as applied to claims 1, 2, 4, 5, 12, 14, 15, 18 and 20, above, taken in view of Emalfarb et al. (U.S. Patent No. 7,122,330; 2006).

With regard to claims 21 and 23, as noted above, the combined teachings of Kim, Lam, Anderson, Beydon and Berquist teach a multitest platform screening and identification assay of antagonistic bacteria against a pathogenic plant pathogen, where antagonistic activity of bacterial isolates (i.e., isolated cultures of microorganisms) against Colletotrichum lagenarium (a plant pathogen fungus) was measured (Kim, page 178, column 2, paragraph 2, to page 179, column 2, paragraph 3).  
Further, the combined teachings of Kim, Lam, Anderson, Beydon and Berquist teach methods in the identification of mutant strains of Pseudomonas which have improved biocontrol properties and are effective against plant pathogenic fungi and that a library of approximately 10000 different Pseudomonas mutants (microbial samples; i.e., isolated cultures of microorganisms) were generated and tested for their ability to inhibit growth of the fungus Neurospora in vitro via direct interaction between microbial sample and plant pathogen (Lam, column 1, lines 5-8, column 2, lines 61-64).  Anderson follows a similar format where isolated (sorted) mutants are screened by applying the mutants onto a pathogenic cell layer (lawn), where the pathogenic layer is on a culture media (agar). 
Beydon teaches that high throughput screening (HTS) has been implemented for microbiological screens via the integration and robotization of such screens (page 13, column 1, paragraph 1).  Beydon teaches a system that uses square Petri dishes (120 X 120 mm), microtiter plates or deepwell plates of 96- or 384-well format and that the system 
For claim 21, although the combined teachings of Kim, Lam, Anderson, Beydon and Berquist teach that samples are spotted onto the plate for direct interaction between microbial sample and plant pathogen, the cited references do not teach that such application of the samples to the plant pathogen is by using a pin tool.
Emalfarb teaches methods of high throughput screening where wells of a 96-well microtiter plate are loaded with an appropriate medium by means of an automated plate-handling system (column 43, lines 10-12).  Plates are inoculated with spores from plate-grown colonies using toothpicks for transfer, or, inoculation can also be carried out from microtiter plates with the use of a pin or a 96-pin tool (column 43, lines 17-25).  
Emalfarb teaches that for preparation of replica plates, a 96-pin tool is also used (column 43, lines 34-35).  Material is transferred to the pin tool from the microtiter plate culture starting plate, then the pin tool is then carefully removed from the starting plate and a print is made into a new microtiter plate (i.e., the pin tool directly contacts the new microtiter plate; column 43, lines 37-42).  
A person of ordinary skill in the art would have been motivated to add to the automated multi-well formatted high throughput screening assays of Kim, Lam, Anderson, Beydon and Berquist, the use of high throughput pinning tools of Emalfarb, since Emalfarb teaches that the use of such tools were known in the art and utilized in high throughput screening applications and systems.  
A person of ordinary skill in the art would have had a reasonable expectation of success in adding such a pinning tool to the automated high throughput screening multi-
It is additionally noted that in view of the above teachings, automating a manual activity by providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP § 2144.04(III)).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § (Reply, page 5), Applicant relies on arguments from the rejection based on Kim, Lam, Anderson, Beydon and Berquist (expressly incorporated herein), above, to argue this rejection.  Therefore, the response set forth above for the rejections based on Kim, Lam, Anderson, Beydon and Berquist, above, also applies to this rejection.

Conclusion
It is again noted that the following prior art made of record that is currently not relied upon is considered pertinent to Applicant’s disclosure (i.e., what is known in the art regarding alternative assay formats for screening microorganisms having antagonistic activity against plant pathogens): 

a. Rupela et al. (Biology and Fertility of Soils, Vol.39, pp. 131-134; 2003).

b. Hamelin et al. (U.S. PGPUB 2006/0286624; 2006).

c. Shu et al. (U.S. Patent No. 5,994,543; 1999).
No claims are allowed.  No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653


/Soren Harward/Primary Examiner, Art Unit 1631